Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.1 Page 1 of 9



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 LEAH R. BUSSELL
   Assistant U.S. Attorney
 3 California State Bar 141400
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101
 5 Telephone: (619) 546-6727
   E-mail: Leah.Bussell@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                          Case No. '20CV0363 BEN WVG
11                       Plaintiff,                     COMPLAINT FOR
                                                        CIVIL FORFEITURE
12          v.
13   $1,641,290.10 IN NET PROCEEDS FROM
     THE SALE OF REAL PROPERTY
14   LOCATED AT 4633 PERHAM ROAD,
     CORONA DEL MAR, CA 92625,
15
     $44,074.58 IN LIEU OF REAL PROPERTY
16   LOCATED AT 226 VILLA POINT DRIVE,
     NEWPORT BEACH, CA 92660,
17
     $46,000.00 IN LIEU OF VARIOUS
18   JEWELRY ITEMS,
19   $38,072.55 IN LIEU OF 2017 LAND
     ROVER, VIN SALGS5FE2HA321187,
20
                         Defendants 1-4.
21
22         By way of complaint against the defendants listed in the caption above
23 (collectively referred to hereinafter as the “Defendants”), the United States of America
24 alleges:
25         1.    This Court has jurisdiction over this action by virtue of the provisions of
26 Title 18, United States Code, Sections 981(a)(1)(C), because the Defendants constitute
27 any property, real or personal, which constitute or are derived from proceeds traceable
28
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.2 Page 2 of 9




 1 to the commission of Securities Fraud offenses, including Title 15, United States Code,
 2 Sections 78j(b), 78ff, and Title 17, Code of Federal Regulations, Section 240.10b-5.
 3         2.    Venue is proper in this district as to the Defendants pursuant to Title 28,
 4 United States Code, Section 1355 because acts or omissions giving rise to the forfeiture
 5 of the Defendants occurred in this district.
 6                                  THE FRAUD SCHEME
 7         3.    Gannon Giguiere worked as a stock promoter in Southern California.
 8 Based on various records including open source records, Giguiere has operated,
 9 managed, and controlled a stock promotion website called TheMoneyStreet.com since
10 at least as early as 2016.
11         4.    Eco Science Solutions, Inc. (“ESSI”) was a Nevada corporation with its
12 principal place of business in Makawao, Hawaii. ESSI’s stock was publicly traded on
13 over-the-counter markets.
14         5.    According to annual filings with the United States Securities and
15 Exchange Commission (“SEC”) by ESSI along with ESSI corporate press releases,
16 ESSI pursued several distinct business lines from 2014 through 2017. In 2014, the
17 company was focused on an advanced spark plug called the “EcoFlora Plug”. In 2015,
18 ESSI purported to have purchased a technology application known as “Stay Hydrated”.
19 In 2016, ESSI claimed it “operate[d] Herbo and develop[ed] solutions that empower
20 cannabis enthusiasts in their pursuit and enjoyment of their cannabis lifestyle.” Herbo
21 purportedly was an app to facilitate the delivery of marijuana after an online purchase.
22 In 2017, ESSI claimed to be a health, wellness and alternative medicines business that
23 connected consumers with likeminded businesses.
24         6.    From on or about April 18, 2016 through on or about October 27, 2016,
25 Giguiere obtained approximately 6,207,953 shares of ESSI stock from ESSI in
26 connection     with   services   provided      to   ESSI    pursuant   to   a   technology
27 licensing and marketing      support     agreement         with   Giguiere’s     company
28

                                          -2-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.3 Page 3 of 9




 1 Separation Degrees – One, Inc. (“SDOI”). Giguiere deposited and held those ESSI
 2 shares at domestic brokerage firms (“ESSI Brokerage Accounts”).
 3         7.    Throughout 2016, Giguiere promoted, or caused the promotion of, ESSI
 4 and its stock on TheMoneyStreet.com, by utilizing several promotional mechanisms.
 5 Based on open records, these promotional mechanisms included making ESSI the
 6 “Featured Company” on the home page of TheMoneyStreet.com and including ESSI
 7 on scrolling windows on its home page.
 8         8.    On or about December 29, 2016, Giguiere submitted to a brokerage firm,
 9 in connection with ESSI stock, a “Stock Promotion Affidavit” falsely stating that “I
10 am not involved in any promotional activity whatsoever. Third parties, of which I
11 cannot control, will/may opine on what they choose to on any security listed, on
12 any exchange.”
13         9.    Based on open source records, in the period before TheMoneyStreet.com
14 promotions ran (December 1, 2015 through January 21, 2016), ESSI stock average
15 daily volume was 1,225 shares and its price was less than $.02 per share. By
16 January 2017, the price was up to $4.80 per share, with an average daily volume of at
17 least 800,000 shares.
18         10.   From on or about July 5, 2016 through on or about January 18, 2017,
19 Giguiere sold, or caused to be sold, approximately 5,839,444 shares of ESSI stock
20 from two ESSI Brokerage Accounts for gross proceeds of approximately $8,564,401.
21 (“ESSI Proceeds”).
22         11.   All of the foregoing demonstrates that at least a portion of the ESSI
23 Proceeds which were obtained by Giguiere constitute proceeds of a securities fraud
24 scheme by Giguiere to make use of any means or instrumentality of interstate
25 commerce or of the mails, or of any facility of any national securities exchange, to use
26 or employ, in connection with the purchase or sale of any security registered on a
27 national securities exchange or any security not so registered, any manipulative
28 deceptive device or contrivance in contravention of such rules and regulations.

                                         -3-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.4 Page 4 of 9




 1 Specifically, Giguiere made untrue statements of material fact by representing to a
 2 brokerage firm that he was not engaged in promotional activities on behalf of ESSI, in
 3 connection with the deposit and sale of ESSI stock.
 4                                            COUNT 1
 5    DEFENDANT ONE: $1,641,290.10 IN NET PROCEEDS FROM THE SALE OF
 6                 REAL PROPERTY LOCATED AT 4633 PERHAM ROAD,
 7                               CORONA DEL MAR, CA 92625
 8         12.      The allegations contained in paragraphs 1 through 11 above are
 9 incorporated herein by reference and included as a part hereof.
10         13.      Giguiere, as Trustee of the Giguiere Family Trust established
11 March 17, 2005, utilized ESSI Proceeds to purchase real property located at 4633
12 Perham Road, Corona Del Mar, CA 92625. (“Defendant Perham Property”) The real
13 property is more particularly described as:
14                          ASSESSOR’S PARCEL NO. 475-043-08
15               Lot 124 of Tract 3357, in the City of Newport Beach, the County of
                 Orange, State of California, as shown on a Map thereof recorded in
16               Book 107 Pages 1 to 7, inclusive of Miscellaneous Maps, in the
                 Office of the County Recorder of said County.
17
18         14.      In a related criminal case, United States of America v. Gannon Giguiere,
19 et al., case number 18-cr-03071-WQH (the “Criminal Case”), the Court approved a
20 stipulation between the criminal defendant Gannon Giguiere and the United States and
21 ordered the Interlocutory Sale of 4633 Perham Road, Corona Del Mar, CA 92625, on
22 October 9, 2018 (Doc. 60). The court ordered the net proceeds from the sale be
23 deposited with the United States Marshals Service and serve as a substitute res subject
24 to forfeiture to the United States.
25         15.      In response to a second stipulation between the parties, the court entered
26 an Order in the Criminal Case (Doc. 103), on April 11, 2019, that $166,983.40 of the
27 net proceeds from the sale of the Perham Property be returned to Giguiere. The return
28

                                            -4-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.5 Page 5 of 9




 1 of funds resulted in the United States Marshals Service possessing a total of
 2 $1,641,290.10 in net proceeds from the sale of the Defendant Perham Property.
 3         16.      The Defendant One, $1,641,290.10, constitutes or is derived from
 4 proceeds traceable to the commission of Securities Fraud offenses, including
 5 violations of Title 15, United States Code, Sections 78j(b), 78ff, and Title 17, Code of
 6 Federal Regulations, Section 240.10b-5.
 7         17.      By virtue of the aforementioned acts and premises alleged herein, either
 8 singly or in combination, the Defendant $1,641,290.10 in net proceeds from the sale
 9 of the Defendant Perham Property is subject to forfeiture to the United States pursuant
10 to Title 18, United States Code, Section 981(a)(1)(C).
11                                          COUNT 2
12   DEFENDANT TWO: $44,074.58 IN LIEU OF REAL PROPERTY LOCATED AT
13                226 VILLA POINT DRIVE, NEWPORT BEACH, CA 92660
14         18.      The allegations contained in paragraphs 1 through 11 above are
15 incorporated herein by reference and included as a part hereof.
16         19.      Giguiere, as Trustee of the Giguiere Family Trust dated March 17, 2005,
17 utilized ESSI Proceeds to purchase real property located at 226 Villa Point Drive,
18 Newport Beach, CA 92660 (“Defendant Villa Point Property”). The Defendant Villa
19 Point Property is more particularly described as:
20                          ASSESSOR’S PARCEL NO. 939-635-68
21               Unit 72, Lot 2 of Tract 11937, in the City of Newport Beach, the
                 County of Orange, State of California, as shown on a Map thereof
22               recorded in Book 656 Pages 24 to 29, inclusive of Miscellaneous
                 Maps, in the Office of the County Recorder of said County.
23
24         20.      Pursuant to an agreement between the United States and Giguiere,
25 Giguiere paid to the United States Marshals Service in the amount of $44,074.58 in
26 exchange for a release of the Lis Pendens the United States filed on the Defendant
27 Villa Point Property. The United States and Giguiere agreed that the $44,074.58 be
28

                                           -5-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.6 Page 6 of 9




 1 substituted as if it were the Defendant Villa Point Property, subject to the forfeiture
 2 allegations of the Indictment in the Criminal Case.
 3         21.   Defendant Two, $44,074.58, (as a substitute res) constitutes or is derived
 4 from proceeds traceable to the commission of Securities Fraud offenses, including
 5 violations of Title 15, United States Code, Sections 78j(b), 78ff, and Title 17, Code of
 6 Federal Regulations, Section 240.10b-5.
 7         22.   By virtue of the aforementioned acts and premises alleged herein, either
 8 singly or in combination, the Defendant Two, $44,074.58 is subject to forfeiture under
 9 Title 18, United States Code, Section 981(a)(1)(C).
10                                        COUNT 3
11    DEFENDANT THREE: $46,000.00 IN LIEU OF VARIOUS JEWELRY ITEMS
12         23.   The allegations contained in paragraphs 1 through 11 above are
13 incorporated herein by reference and included as a part hereof.
14         24.   Giguiere utilized ESSI Proceeds to purchase various jewelry items (the
15 “Defendant Jewelry”). The Defendant Jewelry is more particularly described as:
16               a) One Diamond Necklace with Flower Design;
                 b) One pair of Diamond Earrings with Flower Design;
17               c) One Gold Bangle Bracelet; and
                 d) One Pair of Gold Hoop Earrings.
18
19         25.   In response to a stipulation between Giguiere and the United States in the
20 related criminal case, the Court entered an Order in the Criminal Case (Doc. 114), on
21 May 17, 2019, and ordered Giguiere to pay the United States $46,000.00 in exchange
22 for the return of the Defendant Jewelry. The Court ordered that the $46,000.00 be
23 substituted as if it were the Defendant Jewelry, subject to the forfeiture allegations of
24 the Indictment in the Criminal Case.
25         26.   Defendant Three, $46,000.00, (as a substitute res) constitutes or is derived
26 from proceeds traceable to the commission of Securities Fraud offenses, including
27 violations of Title 15, United States Code, Sections 78j(b), 78ff, and Title 17, Code of
28 Federal Regulations, Section 240.10b-5.

                                          -6-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.7 Page 7 of 9




 1         27.   By virtue of the aforementioned acts and premises alleged herein, either
 2 singly or in combination, Defendant Three $46,000.00 is subject to forfeiture under
 3 Title 18, United States Code, Section 981(a)(1)(C).
 4                                        COUNT 4
 5       DEFENDANT FOUR: $38,072.55 IN LIEU OF 2017 LAND ROVER, VIN
 6                                 SALGS5FE2HA321187
 7         28.   The allegations contained in paragraphs 1 through 11 above are
 8 incorporated herein by reference and included as a part hereof.
 9         29.   Giguiere utilized ESSI Proceeds to purchase a 2017 Land Rover,
10 VIN SALGS5FE2HA321187 (“Defendant Land Rover”). Giguiere is the sole titled
11 owner of the Defendant Four Land Rover.
12         30.   In response to a stipulation between Giguiere and the United States in the
13 related criminal case, the Court entered an Order in the Criminal Case (Doc. 121), on
14 July 8, 2019, and ordered Giguere to pay the United States $38,072.55 in exchange for
15 the return of the Defendant Land Rover. The Court ordered that the $38,072.55 be
16 substituted as if it were the Defendant Land Rover, subject to the forfeiture allegations
17 of the Superseding Indictment in the Criminal Case.
18         31.   Defendant Four, $38,072.55, (as a substitute res) constitutes or is derived
19 from proceeds traceable to the commission of Securities Fraud offenses, including
20 violations of Title 15, United States Code, Sections 78j(b), 78ff, and Title 17, Code of
21 Federal Regulations, Section 240.10b-5.
22         32.   By virtue of the aforementioned acts and premises alleged herein, either
23 singly or in combination, Defendant Three $38,072.55 is subject to forfeiture under
24 Title 18, United States Code, Sections 981(a)(1)(C).
25         Defendants 1 through 4 are in the custody of the United States, having been
26 seized pursuant to legal process prior to the commencement of this action. The
27 United States respectfully requests the Court authorize the United States Marshal
28

                                         -7-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.8 Page 8 of 9




 1 Service to take custody and control of the Defendants pursuant to Rule G(3)(b) of the
 2 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.
 3        WHEREFORE, the United States prays that due process issue to enforce the
 4 forfeiture of the Defendants, and that due notice be given to all interested parties to
 5 appear and show cause why said forfeiture should not be declared.
 6        DATED: February 27, 2020
 7                                               ROBERT S. BREWER, JR.
                                                 United States Attorney
 8
                                                 s/LEAH R. BUSSELL
 9                                               LEAH R. BUSSELL
                                                 Assistant U.S. Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -8-
Case 3:20-cv-00363-BEN-WVG Document 1 Filed 02/27/20 PageID.9 Page 9 of 9




 1                                      VERIFICATION
 2         I, John Shindledecker, state and declare as follows:
 3         1.      I am a Senior Inspector with the United States Marshals Service, and I
 4 have talked to federal law enforcement officers involved in this investigation.
 5         2.      I have read the foregoing Complaint For Forfeiture and know its contents.
 6         3.      The facts set forth in the Complaint For Forfeiture are based upon my
 7 own knowledge or were facts furnished to me by official Government sources.
 8         Based on this information, I believe the allegations in the Complaint For
 9 Forfeiture to be true.
10         I declare under penalty of perjury that the foregoing is true and correct, to the
11   best of my knowledge and belief.
12              Executed on February - - - 2020.
13
14
                                    ,s;;::::fo - Shindledecker, Senior Inspector
15                                    United States Marshals Service
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -9-
                      Case 3:20-cv-00363-BEN-WVG Document 1-1 Filed 02/27/20 PageID.10 Page 1 of 1
     2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
     The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
     by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
     the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
United States of America                                                                                              $1,641,290.10 in Net Proceeds from the Sale of Real Property
                                                                                                                      Located at 4633 Perham Road, Corona del Mar, CA, et al.
          (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                             NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                                    LAND INVOLVED.

          (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

AUSA Leah R. Bussell, Phone: (619) 546-6727
                                                                                                                                                                '20CV0363 BEN WVG
USAO, 880 Front Street, Room 6293, San Diego, CA 92101-8893
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                                  (For Diversity Cases Only)                                         and One Box for Defendant)
     X1
     u       U.S. Government                  u 3 Federal Question                                                                         PTF         DEF                                          PTF      DEF
               Plaintiff                            (U.S. Government Not a Party)                            Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                                of Business In This State

     u 2     U.S. Government                  u 4 Diversity                                                  Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
               Defendant                                                                                                                                           of Business In Another State
                                                       (Indicate Citizenship of Parties in Item III)
                                                                                                             Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
 -
                                                                                                               Foreign Country
     IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
 I             CONTRACT                                              TORTS                                      FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES                J
     u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY                 u 610 Agriculture                 u 422 Appeal 28 USC 158           u   400 State Reapportionment
     u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -            u 620 Other Food & Drug           u 423 Withdrawal                  u   410 Antitrust
     u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice             u 625 Drug Related Seizure              28 USC 157                  u   430 Banks and Banking
     u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -                  of Property 21 USC 881                                        u   450 Commerce
     u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability            u 630 Liquor Laws                   PROPERTY RIGHTS                 u   460 Deportation
            & Enforcement of Judgment              Slander                  u 368 Asbestos Personal            u 640 R.R. & Truck                u 820 Copyrights                  u   470 Racketeer Influenced and
     u   151 Medicare Act                 u    330 Federal Employers’             Injury Product               u 650 Airline Regs.               u 830 Patent                              Corrupt Organizations
     u   152 Recovery of Defaulted                 Liability                      Liability                    u 660 Occupational                u 840 Trademark                   u   480 Consumer Credit
             Student Loans                u    340 Marine                    PERSONAL PROPERTY                       Safety/Health                                                 u   490 Cable/Sat TV
             (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud                 Xu 690 Other                                                         u   810 Selective Service
     u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                         LABOR                   SOCIAL SECURITY                 u   850 Securities/Commodities/
             of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal             ' u 710 Fair Labor Standards        u 861 HIA (1395ff)                        Exchange
     u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                    Act                         u 862 Black Lung (923)            u   875 Customer Challenge
     u   190 Other Contract                        Product Liability        u 385 Property Damage              u 720 Labor/Mgmt. Relations       u 863 DIWC/DIWW (405(g))                  12 USC 3410
     u   195 Contract Product Liability   u    360 Other Personal                 Product Liability            u 730 Labor/Mgmt.Reporting        u 864 SSID Title XVI              u   890 Other Statutory Actions
     u   196 Franchise                             Injury                                                           & Disclosure Act             u 865 RSI (405(g))                u   891 Agricultural Acts
 L          REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS          -     u 740 Railway Labor Act             FEDERAL TAX SUITS               u   892 Economic Stabilization Act
     u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate            u 790 Other Labor Litigation      u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
     u   220 Foreclosure                  u    442 Employment                     Sentence                     u 791 Empl. Ret. Inc.                    or Defendant)              u   894 Energy Allocation Act
     u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                        Security Act                u 871 IRS—Third Party             u   895 Freedom of Information
     u   240 Torts to Land                        Accommodations            u 530 General                                                              26 USC 7609                         Act
     u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty     '       IMMIGRATION                                                            u   900Appeal of Fee Determination
     u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other ' u 462 Naturalization Application                                                      Under Equal Access
                                                  Employment                u 550 Civil Rights        u 463 Habeas Corpus -                                                                to Justice
                                          u    446 Amer. w/Disabilities -   u 555 Prison Condition         Alien Detainee                                                          u   950 Constitutionality of
                                                  Other                                               u 465 Other Immigration                                                              State Statutes
                                          u    440 Other Civil Rights                                      Actions


 -



     V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                     Appeal to District
     X 1 Original
     u                       u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                             another district  u 6 Multidistrict                         u 7 Judge from
                                                                                                                                                                                             Magistrate
         Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                             (specify)                                                             Judgment
                                                 Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                                                                                                                                                                    -
                                                  18 U.S.C. Section 981(a)(1)(C)
     VI. CAUSE OF ACTION Brief description of cause:
                           Securities Fraud
     VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                     CHECK YES only if demanded in complaint:
          COMPLAINT:          UNDER F.R.C.P. 23                                                                                                              JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                            u No
     VIII. RELATED CASE(S)
                            (See instructions):
           IF ANY                               JUDGE                                                                                                DOCKET NUMBER

     DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
      02/27/2020                                                              s/ Leah R. Bussell
     FOR OFFICE USE ONLY

         RECEIPT #                   AMOUNT                                        APPLYING IFP                                        JUDGE                           MAG. JUDGE
